DETAILED ACTION
Amendment submitted August 25, 2021 has been considered by examiner. Claims 17-21, 23-29 and 31-32 are pending. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathon Solomon (64,869) on September 30, 2021.


The application has been amended as follows: 
24.	(Currently Amended) The method according to claim 23, further comprises:
	processing, by the worker node, [[a]]the synchronization flag added by the master node after a last set of edges of the X set of edges according to the sequential order; and
	performing, by the worker node based on the synchronization flag, data synchronization with another worker node that receives at least a portion of the graph data scheduled by the master node.
32.	(Currently Amended) The apparatus according to claim 31, the programming instructions instruct the at least one processor to:
process [[a]]the synchronization flag added by the master node after a last set of edges of the X set of edges according to the sequential order; and
perform, based on the synchronization flag, data synchronization with another worker node that receives at least a portion of the graph data scheduled by the master node.



ALLOWANCE
Claims 17-21, 23-29 and 31-32 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 17, 23, 25 and 31:
	“scheduling, by the master node, a group of edge sets to one of at least two groups of worker nodes, wherein the group of edge sets are the at least two edge sets comprised in a first shard and an associate edge set of the at least two edge sets comprised in a second shard, wherein edges of the associate edge set are associated with one or more source vertexes selected from a non-overlapping subset of destination vertexes associated with the first shard; and adding, by the master node, a synchronization flag after an edge set of the group of edge sets, wherein the edge set is a last scheduled edge set of the group of edge sets based on a scheduling sequence, and wherein the synchronization flag indicating a corresponding group of worker nodes of the at least two groups of worker nodes to perform data synchronization with rest of the at least two groups of worker nodes.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163